— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Leventhal, J.), rendered June 11, 2003, convicting her of robbery in the first degree, assault in the first degree, and burglary in the first degree, upon a jury verdict, and imposing sentence.
*568Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]). Ritter, J.P., Goldstein, Luciano and Lifson, JJ., concur.